Citation Nr: 0633119
Decision Date: 10/25/06	Archive Date: 01/18/07

Citation Nr: 0633119	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  03-07 621	)	DATE OCT 25 2006
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
degenerative joint disease (DJD) of the right knee.


REPRESENTATION

The veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from 
December 1965 to 
January 1968.

VACATUR

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  

The Board issued a decision on July 12, 2006, denying the 
veteran's claim for an initial rating higher than 10 percent 
for DJD of the right knee.  In March 2006, however, prior to 
the Board issuing that decision, the RO had received 
additional information from him about a recent decision by 
the Social Security Administration (SSA).  He said SSA found 
him totally disabled because of his knee injury, effective 
from February 2006.  Unfortunately, this information was not 
considered in the Board's July 2006 decision since it was not 
actually in the file.

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the Board's own motion, 
due to a denial of due process.  
38 C.F.R. § 20.904(a).  In the present case, the Board issued 
the July 2006 decision without the benefit of the information 
concerning the SSA's disability decision.  Consequently, 
since this information bears directly on the resolution of 
the issue in question, it must be considered in another 
decision to afford the veteran the full process to which he 
is entitled.

Accordingly, the July 12, 2006, decision of the Board is 
hereby vacated.


	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeal




Citation Nr: 0620224	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  03-07 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
degenerative joint disease (DJD) of the right knee.


REPRESENTATION

The veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from 
December 1965 to January 1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  In June 2004, to support his claim, the veteran 
testified at a hearing before the undersigned 
Veterans Law Judge (VLJ) of the Board using video-
conferencing technology.  A transcript of the proceeding is 
of record.

In September 2004, and again in September 2005, the Board 
remanded this case to the RO (via the Appeals Management 
Center (AMC)) for further development and consideration.  In 
April 2006, the AMC issued a supplemental statement of the 
case (SSOC) continuing to deny an initial rating higher than 
10 percent and returned the case to the Board for further 
appellate review.


FINDING OF FACT

X-rays confirm the veteran has degenerative arthritis in his 
right knee; at worst, since filing his claim for service 
connection, range of motion in this knee has been limited to 
5 degrees of extension and 120 degrees of flexion with severe 
pain beyond these endpoints and right quadriceps weakness.


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 10 
percent for DJD of the right knee.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 
5260, 5261 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The veteran was sent a VCAA notice letter in November 2004 
concerning his claim for a higher initial rating.  This 
letter provided him with notice of the evidence necessary to 
support his claim that was not on record at the time the 
letter was issued, the evidence VA would assist him in 
obtaining, and the evidence it was expected that he would 
provide.  The letter also specifically requested that he 
submit any evidence in his possession pertaining to this 
claim.  Thus, the content of this letter provided 
satisfactory VCAA notice in accordance with § 5103(a) and 
§ 3.159(b)(1) as specified in Pelegrini II.

Recently, in Dingess v. Nicholson, the U. S. Court of Appeals 
for Veterans Claims (Court) addressed the applicability of 
the VCAA notice requirements to situations, such as in this 
case, where VA has granted service connection for a 
disability, but the veteran disagrees with the initial rating 
assigned.  Dingess v. Nicholson, Nos. 01-1917, 02-1506, 2006 
WL 519755 (Vet. App. March 6, 2003).  The Court found that 
the notice requirements are also applicable to the initial 
disability rating assigned.  Id. at *12.  Specifically, VA 
must notify the claimant that "should service connection be 
awarded, a schedular or extraschedular disability rating will 
be determined by applying relevant diagnostic codes in the 
rating schedule, found in Title 38, Code of Federal 
Regulations, to provide a disability rating from 0 percent to 
as much as 100 percent (depending on the disability involved) 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment."  Id.  

Furthermore, the notice must "provide examples of the types 
of medical and lay evidence that the claimant could submit 
(or ask VA to obtain) that are relevant to establishing a 
disability - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing exceptional circumstances 
relating to the disability."  Id.  

In this case, the November 2004 VCAA letter did not notify 
the veteran that a schedular or extraschedular disability 
rating would be determined by applying relevant diagnostic 
codes in the rating schedule, however, this information was 
provided to him in the February 2003 statement of the case 
(SOC) and July 2005 and April 2006 SSOCs.  So the SOC and 
SSOCs in addition to the November 2004 letter satisfied the 
VCAA notice requirements as expressed by the Court in 
Dingess.  Dingess, 2006 WL 519755, at *12 ("Other statutory 
and regulatory provisions are in place to ensure that a 
claimant receives assistance throughout the appeals process.  
...To hold that section 5103(a) continues to apply after a 
disability rating or an effective date has been determined 
would essentially render sections 7105(d) [SOC provisions] 
and 5103A [duty to assist provisions] and their implementing 
regulations insignificant and superfluous, thus disturbing 
the statutory scheme.")

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120; Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
This timing requirement also applies to the elements of the 
claim that relate to the initial disability rating assigned.  
Dingess, 2006 WL 519755, at *13.  In this particular case at 
hand, content-complying VCAA notice was not provided until 
after the RO's September 2002 decision.  But in situations 
like this, the Court has clarified that where the VCAA notice 
was not issued until after the initial adjudication in 
question, VA does not necessarily have to vitiate the initial 
decision and start the whole adjudicatory process anew.  
Rather, VA need only ensure the veteran receives or since has 
received content-complying VCAA notice such that he is not 
prejudiced.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005) rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 
2006); see also, Dingess, 2006 WL 519755, at *17.  

Here, the February 2003 SOC, November 2004 VCAA letter, and 
July 2005 SSOC provided the veteran with ample opportunity to 
respond before the April 2006 SSOC, wherein the RO 
readjudicated his claim based on the additional evidence that 
had been obtained since the initial rating decision in 
question, SOC, and any prior SSOCs.  He did not respond by 
indicating he had any additional relevant evidence to submit 
or which needed to be obtained.  So under these 
circumstances, the Board finds he was afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA," and thus, "essentially cured the error in 
the timing of notice".  See Pelegrini II, 18 Vet. App. at 
122-24, and Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005) rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 
2006).

In developing his claim, the RO obtained the veteran's 
service medical records (SMRs).  VA examinations were 
scheduled in July 2002, February 2003, and April 2005.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In 
addition, in June 2004, he testified at a hearing before the 
undersigned VLJ of the Board.  

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claim.


Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2.  See, too, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Consideration of factors 
that are wholly outside the rating criteria provided by 
regulation is error.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  

When, as here, the veteran timely appeals the rating 
initially assigned for his disability, just after 
establishing his entitlement to service connection for it, VA 
must consider his claim in this context.  And this includes 
determining whether he is entitled to a "staged" rating to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999).

Under 38 C.F.R. § 4.71a, DC 5003, degenerative or 
osteoarthritis, when established by X-ray findings, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200, etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

Limited range of motion for the knee is evaluated using the 
criteria under DC 5260 (for flexion) and DC 5261 (for 
extension).  Recurrent subluxation or lateral instability of 
the knee is separately rated under DC 5257.  See also 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997) and 
VAOPGPREC 
9-98 (August 14, 1998).  These two precedent GC opinions 
indicate that separate ratings are warranted if the veteran 
has instability (under DC 5257) apart from arthritis (under 
DC 5003) causing limitation of motion.

It is also possible to receive separate ratings for 
limitation of flexion (DC 5260) and limitation of extension 
(DC 5261) for disability of the same joint.  See VAOPGCPREC 
9-2004 (Sept. 17, 2004).

Under DC 5260, flexion limited to 15 degrees warrants a 30 
percent rating; 30 degrees - 20 percent; 45 degrees - 10 
percent; and 60 degrees - 0 percent.

Under DC 5261, extension limited to 45 degrees warrants a 50 
percent rating; 30 degrees - 40 percent; 20 degrees - 30 
percent; 15 degrees - 20 percent; 10 degrees - 10 percent; 
and 5 degrees - 0 percent.

Normal range of motion for the knee is from 0 degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate II.

Also, when determining the severity of musculoskeletal 
disabilities such as the one at issue, which is at least 
partly rated on the basis of range of motion, VA must 
consider the extent the veteran may have additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated due to the extent of his 
pain/painful motion, limited or excess movement, weakness, 
incoordination, and premature/excess fatigability, etc., 
particularly during times when his symptoms "flare up," such 
as during prolonged use, and assuming these factors are not 
already contemplated in the governing rating criteria.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59. 

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

As an initial matter, it is noted the Board already has 
granted a separate 20 percent rating for instability in the 
veteran's right knee (see the September 2005 decision).  So 
that issue is no longer before the Board.  The only question 
currently on appeal is whether he also is entitled to a 
higher initial rating for the DJD in this knee.

The veteran currently has an initial 10 percent rating under 
DC 5003.  See 38 C.F.R. § 4.71a, DC 5003.  This is because X-
rays have confirmed degenerative arthritis in his right knee, 
but even so limitation of motion has not been compensable 
under the associated DCs, 5260 and 5261.

To warrant compensable ratings under DC 5260 and DC 5261, 
flexion must be limited to 45 degrees and extension to 10 
degrees, respectively.  Ranges of motion studies were 
conducted in February 2003 and April 2005.  At worst, in 
April 2005, flexion was limited to 120 degrees and extension 
to 5 degrees.  In a March 2006 addendum to the April 2005 
study, the examiner noted objective clinical indications of 
severe pain on motion - particularly on flexion beyond 120 
degrees and on attempted full extension.  It was also noted 
the veteran had weakness in his right quadriceps function - 
measured at 3/5, with 5/5 being normal.

But even considering this painful motion and muscle weakness, 
the veteran was still able to flex his right knee to 120 
degrees before being limited by severe pain.  So he has over 
twice the range of flexion this is considered compensable 
under DC 5260 
(45 degrees).  And to give this point even further context, 
also keep in mind that "normal" flexion is to 140 degrees, 
so he was only 20 degrees shy of normal flexion - again, 
even considering his pain and weakness.

The veteran was also able to extend his knee to 5 degrees 
before being limited by severe pain and muscle weakness.  
This, too, exceeds the range of extension considered 
compensable under DC 5261 (10 degrees).

So irrespective of whether considering his range of flexion 
or extension, the veteran is not entitled to a compensable 
rating under DC 5260 or 5261 - and even when considering the 
symptoms discussed in DeLuca such as painful motion, weakness 
and fatigue.

Moreover, the veteran has not shown that his service-
connected right knee disability has caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular ratings (bearing in 
mind he has separate ratings for the arthritis (under DC 
5003, 10 percent) and for the instability (under DC 5257, 20 
percent). - for a combined 30 percent rating for overall 
right knee impairment.  See 38 C.F.R. § 4.25 (combined 
ratings table).  His right knee disability has not 
necessitated frequent periods of hospitalization or otherwise 
rendered impracticable the application of the regular 
scheduler standards.  The vast majority of his treatment and 
evaluation has been on an outpatient (as opposed to 
inpatient) basis.  In a November 2004 letter, his employer 
stated the veteran was having difficulty performing his 
duties as a Field Superintendent and would not have a job as 
of January 2005.  But since that letter, the veteran has not 
provided any evidence concerning his current employment 
status (i.e., whether he was actually terminated from his 
position as a Field Superintendent and, if so, whether he was 
able to find other suitable employment).  Admittedly, his 
overall functional impairment may hamper his performance in 
some respects, but his 30 percent overall rating takes this 
into account.  See 38 C.F.R. § 4.1 (Generally, the degrees of 
disability specified [in the regular Rating Schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illness proportionate to 
the severity of the several grades of disability).  
Consequently, the Board does not have to remand this case to 
the RO for further consideration of this issue.  See Bagwell 
v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

For these reasons, the claim for an initial rating higher 
than 10 percent for DJD of the right knee must be denied 
because the preponderance of the evidence is unfavorable - 
meaning there is no reasonable doubt to resolve in the 
veteran's favor.  See 38 C.F.R. § 4.3; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

The claim for an initial rating higher than 10 percent for 
DJD of the right knee is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


